UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1921


DIANN B. JAMES,

                  Plaintiff - Appellant,

          v.

VERIZON; KENNA ASHLEY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02136-AW)


Submitted:   December 15, 2011              Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diann B. James, Appellant Pro Se.        Jessica Dorothy Fegan,
MCGUIREWOODS, LLP, Washington, D.C.; Amy Elizabeth Miller,
MCGUIREWOODS, LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Diann B. James seeks to appeal the district court’s

order denying her motion to alter or amend its earlier grant of

summary judgment to Defendants.         We have reviewed the record and

found    no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court. ∗          James v. Verizon, No.

8:09-cv-02136-AW (D. Md. Aug. 2, 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




     ∗
       To the extent that James also challenges, in her informal
brief, the district court’s underlying grant of summary
judgment, the court lacks jurisdiction to consider those
arguments.    Because the post-judgment motion was not timely
filed pursuant to Fed. R. Civ. P. 59(e), it did not toll James’
appeal period.    Further, the district court did not extend or
reopen the appeal period. James’ notice of appeal was therefore
untimely as to the order granting summary judgment. See Fed. R.
App. P. 4(a)(1)(A) (notice of appeal in a civil case must be
filed within thirty days of judgment or order).      An untimely
notice of appeal in a civil case divests this court of
jurisdiction over the appeal.    Panhorst v. United States, 241
F.3d 367, 370 (4th Cir. 2001).



                                    2